Citation Nr: 0619120	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-28 509	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits (to include the questions of whether a December 1981 
decision, finding a period of service from July 1969 to July 
1972 was honorable, was the product of clear and unmistakable 
error; and whether new and material evidence has been 
received to reopen the determination reached in the December 
1981 decision that the character of service from July 1972 to 
September 1975 was a bar to benefits).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The appellant had military service from July 1969 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision issued by 
the VA Regional Office (RO) in Cheyenne, Wyoming, which 
determined that the appellant was not eligible for VA 
benefits due to the character of his discharge from military 
service in September 1975.


FINDINGS OF FACT

1.  In a final administrative decision issued in December 
1981, the RO determined that the character of discharge from 
a period of service from September 29, 1970 to September 10, 
1975 was a bar to VA benefits.

2.  Evidence received since that decision relates to a 
previously unestablished fact necessary to grant the benefit 
and raises a reasonable possibility of changing the outcome.

3.  The appellant was not eligible for complete separation 
when discharged to immediately reenlist into service on 
September 28, 1970.

4.  The appellant was absent without leave (AWOL) for a 
continuous period in excess of 180 days, and was discharged 
in absentia under other than honorable conditions on 
September 10, 1975; he also had a period of AWOL from August 
16, 1971 to January 4, 1972.

3.  The appellant's period of prolonged AWOL was the result 
of compelling circumstances, and any other period of AWOL was 
a minor offense.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
December 1981 decision that the character of the appellant's 
discharge from the period of service from September 29, 1970 
to September 10, 1975 was a bar to VA benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  The character of the appellant's discharge is not a bar 
to the payment of VA compensation benefits.  38 U.S.C.A. §§ 
101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 
(2005).

3.  The December 29, 1981 administrative decision finding a 
period of eligible honorable service from July 28, 1969 to 
July 28, 1972, was not the product of clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(e) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

New and Material Evidence

In an administrative decision issued in December 1981, the RO 
determined that the character of the appellant's discharge 
was a bar to VA benefits for the period of service from July 
29, 1972 to September 10, 1975.

The appellant was notified of that decision and of his appeal 
rights, but did not submit a notice of disagreement within 
one year of the notice.  The decision is therefore final on 
the question of the character of discharge from service 
ending on September 10, 1975.  38 U.S.C.A. § 7105(c) (West 
2002).

New and material evidence is required to reopen a final 
determination as to the character of discharge.  D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006) 

If new and material evidence is received, the claim is 
reopened and the former disposition is reviewed.  38 U.S.C.A. 
§ 5108.

As discussed below, VA benefits are not payable when an 
individual receives an other than honorable discharge issued 
as a result of being absent without leave for periods in 
excess of 180 days.  Unless there were compelling 
circumstances for the prolonged unauthorized absence.  
38 U.S.C.A. § 5303(a).

In general factors for deciding whether there were compelling 
circumstances include the length and character of the 
person's service apart from the period of AWOL, and the 
reasons for going AWOL, including obligations to third 
parties.  38 C.F.R. § 3.312(c)(6)(i)-(ii) (2005).

Additionally, a discharge because of willful and persistent 
misconduct will also serve as a bar to VA benefits, but minor 
offenses will not.  38 C.F.R. § 3.12(d)(4) (2005).

The December 1981 decision was based on a finding that the 
appellant had engaged in persistent and willful misconduct.  
It did not consider evidence that he had been AWOL for a 
continuous period of 180 days, and it did not consider any 
evidence of compelling circumstances.

Evidence received since the December 1981 decision includes 
the appellant's argument that there were compelling 
circumstances.  He has argued that he was supporting his 
impoverished adoptive parents after going AWOL.  He has also 
pointed out that his service was otherwise distinguished.  
Records not considered in the December 1981 decision show 
that he received the Purple Heart Medal, the Combat 
Infantryman Badge, and the Army Commendation Medal.

This newly received evidence is material because it relates 
to a previously unestablished element of the prior decision 
and raises a reasonable possibility of changing the outcome.  
New and material evidence having been received, the claim is 
reopened.

Merits

The appellant's service records show that he entered active 
military service on July 29, 1969.  According to one of the 
two DD Form 214's of record, and a VA Form 07-3101 (Request 
for Information form), which was filled out and dated in 
September 1981 by personnel from the National Personnel 
Records Center, the appellant enlisted for a three-year 
period of service that would have ended on July 28, 1972.  
However, the appellant was honorably discharged on September 
28, 1970, and re-enlisted the following day, again for three 
years.

According to the September 1981 VA Form 07-3101, the 
appellant was "not eligible for complete separation when 
discharged on Sep[tember] 28, 1970."

The appellant's second DD Form 214 was issued on September 
10, 1975.  It was noted in that document that the appellant 
had enlisted on September 29, 1970, that his "time lost" in 
the preceding two years had been between April 7, 1974, and 
September 10, 1975, and that his net active service during 
this period of almost five years was of only two years, seven 
months, and 14 days.  The appellant's character of service 
was reported to be "under other than honorable conditions."  
Also, in the remarks section, the following was noted:

Time lost under Title 10, U.S.C., Sec 
972:  248 days.  Time lost subsequent to 
ETS date:  602 days.

(Under 10 U.S.C.A. 972, persons who go AWOL have their period 
of service extended to make up for the time lost).

The VA administrative decision of December 1981 found that 
the appellant's service between July 1969 and September 1970 
was honorable and that his discharge for the period of time 
between September 1970 and September 1975 was under 
conditions that barred his entitlement to VA benefits.

In the May 2004 administrative decision from which this 
appeal ensued, the RO pointed out that additional service 
personnel records that had been associated with the file 
since the December 1981 administrative decision demonstrated 
that, "in addition to the period of AWOL from 07-14-73 to 
09-10-75, the claimant was charged with AWOL for the period 
of 08-16-71 to 01-04-72."  The RO also determined that, 
because the appellant was not eligible for complete 
separation when discharged on September 28, 1970, his entire 
service between July 1969 and September 1975 should be 
considered as a single period of active military service.  
Thus, in that regard, the RO found that the December 1981 
administrative decision had been clearly and unmistakably 
erroneous, in finding that the appellant had had an honorable 
first period of active military service between July 1969 and 
September 1970.  38 C.F.R. § 3.105(a).

Additional personnel records were received in January, 
February and May 2004.  These include a record dated on March 
11, 1975, confirming that the appellant was declared AWOL as 
of April 7, 1974, and that the matter had been referred to 
the Federal Bureau of Investigation (FBI) to locate and 
apprehend him almost eight months (that is, more than 240 
days) later, on December 5, 1974.

The additional personnel records also reveal that "it has 
been administratively determined that [the appellant] has 
been in an AWOL status from 7 Apr[il 19]74 until [May 13, 
1975]" and that the appellant "was discharged in absentia 
on 10 September 1975."  These records also include a Bad 
Conduct Discharge certificate indicating that the appellant 
was discharged from the Army of the United States on 
September 10, 1975, "by reason of sentence of a special 
court martial."

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

If an applicant for VA benefits does not submit evidence of 
his military service, or the evidence submitted is 
insufficient, VA must request verification of service from 
the service department. 38 C.F.R. § 3.203(c); see also 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The appellant's reenlistment prior to completion of his first 
period of active service does not establish that the period 
of service completed prior to September 1970 was honorable 
for VA purposes.  According to 38 U.S.C.A. § 101(18), an 
individual who enlisted or reenlisted before completion of a 
period of active service can establish eligibility to VA 
benefits, provided he or she satisfactorily completed the 
period of active service for which he or she was obligated at 
the time of entry, even if the subsequent discharge was under 
dishonorable or "other than honorable" conditions or a 
statutory bar exists for entitlement to benefits for the 
later period of service.  This occurs when a discharge is 
issued before one would otherwise be eligible, followed by 
immediate "reenlistment."  The provisions of this section 
are applicable to discharges issued during the Vietnam Era, 
prior to the date the person was eligible for discharge under 
the point or length or service system, or under any other 
criteria in effect.

Entitlement to benefits is determined by character of 
discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued, the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.  However, 38 C.F.R. § 3.13 
provides an exception if the following conditions are met: 
(a) the person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (b) the person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (c) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.

A discharge is considered unconditional if the person served 
the original obligated term, but was not discharged due to 
reenlistment, and would have been eligible for discharge at 
the end of original term except for intervening enlistment.  
The service department furnishes information as to whether a 
person was eligible for complete separation as of any 
particular date.

Because the appellant had not completed his initial period of 
enlistment at the time he was released for reenlistment, the 
initial period cannot stand as a separate period of service 
under 38 U.S.C.A. § 5303; 38 C.F.R. § 3.13.  The service 
department, through NPRC, has confirmed that the appellant 
was not eligible for discharge when he reenlisted in 
September 1970.  The earlier period is not, therefore 
considered a separate period of service.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  In either 
case, insanity is a defense to either statutory or regulatory 
bars.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA benefits are not payable when an individual is discharged 
by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period 
of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c). This bar to benefits does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  The following factors will be 
considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:

(a)	Length and character of service 
exclusive of the period of prolonged 
AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of 
such quality and length that it can be 
characterized as honest, faithful, 
meritorious, and of benefit to the 
Nation.

(b)	Reasons for going AWOL.  Reasons 
which are entitled to be given 
consideration when offered by the 
claimant include family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began.

(c)	A valid legal defense exists for the 
absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, 
an offense under the Uniform Code of 
Military Justice.  For purposes of this 
paragraph the defense must go directly to 
the substantive issue of absence rather 
than to procedures, technicalities or 
formalities.

Regulatory bars to eligibility to VA benefits include a 
discharge or release because of one of the following offenses 
is considered to have been issued under dishonorable 
conditions:

(a)	Acceptance of undesirable discharge 
in lieu of trial by general court-martial 
(note the requirement for a general 
court-martial, and not summary or special 
court-martial).

(b)	Willful and persistent misconduct.  
This includes a discharge under other 
than honorable conditions, if it is 
determined that it was issued because of 
willful and persistent misconduct.  A 
discharge because of a minor offense will 
not, however, be considered willful and 
persistent misconduct if service was 
otherwise honest, faithful and 
meritorious.
38 C.F.R. § 3.12(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
ruled that an unauthorized absence is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus can not constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  In Winter v. Principi, 4 Vet. App. 29 (1993), the 
Court found that 32 days AWOL out of 176 days total service 
equals severe misconduct and, by analogy, persistent 
misconduct.

However, in Strinaham v. Principi, 3 Vet. App. 560 (1992), 
the Court held that an appellant with misconduct that 
included four AWOLs and one failure to obey a lawful order, 
but was awarded a purple heart medal and was service-
connected for post traumatic stress disorder (PTSD) (for 
medical treatment purposes) requires analysis under 38 C.F.R. 
§ 3.12(d)(4) (as minor offenses) and VA must discuss effect 
of PTSD on in-service conduct.

The recently received evidence shows distinguished service 
outside the periods of AWOL.  The appellant received 
decorations denoting significant participation in combat, and 
that he was wounded in such combat.  He no doubt experienced 
hardships while serving in Vietnam as a gunner and machine 
gun assistant.

The record also reflects that at the time of service the 
appellant was relatively uneducated.  In a report of medical 
history completed in March 1970 he reported that "[I] don't 
talk english (sic) good (sic)," and he reported difficulties 
in his studies and with teachers.

The record documents that upon going AWOL, he returned to the 
Indian reservation, which had been his home.  He has reported 
that he supported his impoverished adoptive parents, and the 
record confirms that he did go to work upon his return.  
While this was obviously a poor choice, it must be viewed 
from the appellant's perspective rather than that of this 
adjudicator.  The appellant's perspective was that of a young 
person from an impoverished background, who lacked 
sophistication and education.

Given the heroic nature of his service aside from the periods 
of AWOL, the hardships of his service, his lack of 
sophistication, and the duties he felt to third parties; the 
Board finds that there were compelling circumstances for the 
prolonged period of AWOL.  

Weighing these factors against the other periods of AWOL, the 
Board finds that they constituted minor offenses.  

Because of these determinations, the Board has determined 
that the December 1981 decision was not the product of clear 
and unmistakable error, insofar as it found that service from 
July 29, 1969 to July 28, 1970 was honorable.

Accordingly, the character of the appellant's discharge is 
not a bar to the payment of benefits.


ORDER

The character of the appellant's discharge from service is 
not a bar to the payment of VA compensation benefits; the 
appeal is allowed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


